 Case 5:19-cv-00060-C Document 113 Filed 10/16/19   Page 1 of 18 PageID 675


CHU.24544
                      IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF TEXAS
                               LUBBOCK DIVISION

KAREN DI PIAZZA, Individually and as       §
Mother to CORBIN JAEGER and as             §
Personal Representative of the Estate of   §
CORBIN LEE JAEGER, Deceased,               §
             Plaintiff,                    §
                                           §
VS.                                        §
                                           §
WEATHER GROUP TELEVISION, LLC              §
dba THE WEATHER CHANNEL, a                 §
Georgia limited liability company;         §
WEATHER GROUP, LLC, a Delaware             §
limited liability company; CF              §
ENTERTAINMENT, INC. dba                    §
ENTERTAINMENT STUDIOS, a California        §
corporation; ENTERTAINMENT STUDIOS         §
NETWORKS, INC., a California               §    CIVIL ACTION NO.
corporation; ENTERTAINMENT STUDIOS         §    5-19CV0060-C
MEDIA, INC., a California corporation;     §
ENTERTAINMENT STUDIOS MEDIA                §
HOLDINGS, INC., a Delaware corporation;    §
NBCUNIVERSAL MEDIA, LLC, a                 §
Delaware limited liability company; BAIN   §
CAPITAL INVESTORS, LLC, a Delaware         §
limited liability company; THE             §
BLACKSTONE GROUP, INC., a Delaware         §
corporation; TV HOLDINGS 1, LLC, a         §
Delaware limited liability company; TV     §
HOLDINGS 2, LLC, a Delaware limited        §
liability company; TV SPINCO LLC, a        §
Delaware limited liability company;        §
SHEENA BITTLE as Personal                  §
Representative of the Estate of KELLEY     §
GENE WILLIAMSON; KEITH DANIELS as          §
Personal Representative of the Estate of   §
RANDALL D. YARNALL,                        §
                 Defendants.               §

     SECOND AMENDED ANSWER OF DEFENDANTS WEATHER GROUP
 TELEVISION, LLC dba THE WEATHER CHANNEL AND WEATHER GROUP, LLC

      Defendants WEATHER GROUP TELEVISION, LLC dba THE WEATHER CHANNEL

and WEATHER GROUP, LLC (“THE WEATHER CHANNEL Defendants”) file this, their


SECOND AMENDED ANSWER OF DEFENDANTS WEATHER GROUP TELEVISION, LLC dba THE
WEATHER CHANNEL AND WEATHER GROUP, LLC - Page 1
  Case 5:19-cv-00060-C Document 113 Filed 10/16/19                   Page 2 of 18 PageID 676



Second Amended Answer, responding to Plaintiff’s Third Amended Complaint, and respond to

the allegations contained in the specifically numbered paragraphs of Plaintiff’s Third Amended

Complaint as follows:

                                        I.
                         NATURE AND PURPOSE OF THE ACTION

       1.      THE WEATHER CHANNEL Defendants are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in Paragraph 1 of Plaintiff’s

Third Amended Complaint.

       2.      THE WEATHER CHANNEL Defendants deny any allegations indicating that

Yarnall and Williamson were in the course and scope of any employment with THE WEATHER

CHANNEL Defendants or that any manner of employer/employee relationship existed between

THE WEATHER CHANNEL Defendants and Yarnall and Williamson.                        THE WEATHER

CHANNEL Defendants would allege that, at all times relevant, Yarnall and Williamson were

acting as independent contractors with regard to any activities involving THE WEATHER

CHANNEL Defendants. THE WEATHER CHANNEL Defendants deny all other allegations

contained in Paragraph 2 of Plaintiff’s Third Amended Complaint.

       3.      THE WEATHER CHANNEL Defendants deny all allegations contained in

Paragraph 3 of Plaintiff’s Third Amended Complaint.

                                            II.
                                 JURISDICTION AND VENUE

       4.      THE WEATHER CHANNEL Defendants admit this Court has original

jurisdiction over this action, but are without knowledge or information sufficient to form a belief

as to the truth of the remaining allegations contained in Paragraph 4 of Plaintiff’s Third

Amended Complaint.



SECOND AMENDED ANSWER OF DEFENDANTS WEATHER GROUP TELEVISION, LLC dba THE
WEATHER CHANNEL AND WEATHER GROUP, LLC - Page 2
 Case 5:19-cv-00060-C Document 113 Filed 10/16/19                 Page 3 of 18 PageID 677



       5.      THE WEATHER CHANNEL Defendants admit venue is appropriate in this

Court, but are without knowledge or information sufficient to form a belief as to the truth of the

remaining allegations contained in Paragraph 5 of Plaintiff’s Third Amended Complaint.

                                             III.
                                           PARTIES

       6.      THE WEATHER CHANNEL Defendants admit that a legal proceeding styled In

the Matter of the Estate of: CORBIN LEE JAEGER, Deceased, Case No. PB2018-001588 was

filed in the Superior Court of Maricopa County, Arizona, but are without knowledge or

information sufficient to form a belief as to the truth of the remaining allegations contained in

Paragraph 6 of Plaintiff’s Third Amended Complaint.

       7.      THE WEATHER CHANNEL Defendants deny that Williamson and Yarnall were

the employees and/or agents of the Weather Channel and were acting within the course and

scope of that employment and/or agency at all times alleged in Plaintiff’s Third Amended

Complaint as alleged in Paragraph 7 of Plaintiff’s Third Amended Complaint. THE WEATHER

CHANNEL Defendants deny that Williamson and Yarnall were in any other relationship with

THE WEATHER CHANNEL Defendants other than that of independent contractors.

       8.      THE WEATHER CHANNEL Defendants deny that Williamson and Yarnall were

the employees and/or agents of Weather Group, LLC and were acting within the course and

scope of that employment and/or agency at all times alleged in Plaintiff’s Third Amended

Complaint as alleged in Paragraph 8 of Plaintiff’s Third Amended Complaint. THE WEATHER

CHANNEL Defendants deny that Williamson and Yarnall were in any other relationship with

THE WEATHER CHANNEL Defendants other than that of independent contractors. THE

WEATHER CHANNEL Defendants admit that the Court dismissed all claims asserted against

the Out-of-State Defendants without prejudice on September 9, 2019 following a Motion to


SECOND AMENDED ANSWER OF DEFENDANTS WEATHER GROUP TELEVISION, LLC dba THE
WEATHER CHANNEL AND WEATHER GROUP, LLC - Page 3
 Case 5:19-cv-00060-C Document 113 Filed 10/16/19               Page 4 of 18 PageID 678



Dismiss for Lack of Personal Jurisdiction and for Failure to State a Claim, but denies the

remaining allegations contained in footnote 1 to Paragraph 8 of Plaintiff’s Third Amended

Complaint.

       9.     THE WEATHER CHANNEL Defendants are not required to admit or deny

Paragraph 9 of Plaintiff’s Third Amended Complaint because it contains no allegations.

       10.    THE WEATHER CHANNEL Defendants are not required to admit or deny

Paragraph 10 of Plaintiff’s Third Amended Complaint because it contains no allegations.

       11.    THE WEATHER CHANNEL Defendants are not required to admit or deny

Paragraph 11 of Plaintiff’s Third Amended Complaint because it contains no allegations.

       12.    THE WEATHER CHANNEL Defendants are not required to admit or deny

Paragraph 12 of Plaintiff’s Third Amended Complaint because it contains no allegations.

       13.    THE WEATHER CHANNEL Defendants are not required to admit or deny

Paragraph 13 of Plaintiff’s Third Amended Complaint because it contains no allegations.

       14.    THE WEATHER CHANNEL Defendants are not required to admit or deny

Paragraph 14 of Plaintiff’s Third Amended Complaint because it contains no allegations.

       15.    THE WEATHER CHANNEL Defendants are not required to admit or deny

Paragraph 15 of Plaintiff’s Third Amended Complaint because it contains no allegations.

       16.    THE WEATHER CHANNEL Defendants are not required to admit or deny

Paragraph 16 of Plaintiff’s Third Amended Complaint because it contains no allegations.

       17.    THE WEATHER CHANNEL Defendants are not required to admit or deny

Paragraph 17 of Plaintiff’s Third Amended Complaint because it contains no allegations.

       18.    THE WEATHER CHANNEL Defendants are not required to admit or deny

Paragraph 18 of Plaintiff’s Third Amended Complaint because it contains no allegations.



SECOND AMENDED ANSWER OF DEFENDANTS WEATHER GROUP TELEVISION, LLC dba THE
WEATHER CHANNEL AND WEATHER GROUP, LLC - Page 4
 Case 5:19-cv-00060-C Document 113 Filed 10/16/19               Page 5 of 18 PageID 679



          19.   THE WEATHER CHANNEL Defendants are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in Paragraph 19 of

Plaintiff’s Third Amended Complaint.

          20.   THE WEATHER CHANNEL Defendants are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in Paragraph 20 of

Plaintiff’s Third Amended Complaint.

          21.   THE WEATHER CHANNEL Defendants deny the allegations contained in

Paragraph 21 of Plaintiff’s Third Amended Complaint.

          22.   THE WEATHER CHANNEL Defendants deny the allegations contained in

Paragraph 22 of Plaintiff’s Third Amended Complaint.

          23.   THE WEATHER CHANNEL Defendants are not required to admit or deny

Paragraph 23 of Plaintiff’s Third Amended Complaint because it contains no allegations.

          24.   THE WEATHER CHANNEL Defendants are not required to admit or deny

Paragraph 24 of Plaintiff’s Third Amended Complaint because it contains no allegations.

          25.   THE WEATHER CHANNEL Defendants are not required to admit or deny

Paragraph 25 of Plaintiff’s Third Amended Complaint because it contains no allegations.

                                          IV.
                                     CHOICE OF LAW

          26.   THE WEATHER CHANNEL Defendants deny the allegations contained in

Paragraph 26 of Plaintiff’s Third Amended Complaint, and request that the Court apply Texas

substantive law, as opposed to Arizona law, which has no applicability to any issue in this

matter.




SECOND AMENDED ANSWER OF DEFENDANTS WEATHER GROUP TELEVISION, LLC dba THE
WEATHER CHANNEL AND WEATHER GROUP, LLC - Page 5
  Case 5:19-cv-00060-C Document 113 Filed 10/16/19               Page 6 of 18 PageID 680



                                      V.
                 ALLEGED FACTS PARTICULAR TO PLAINTIFF’S CLAIMS

        27.      THE WEATHER CHANNEL Defendants are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in Paragraph 27 of

Plaintiff’s Third Amended Complaint. Further, THE WEATHER CHANNEL Defendants deny

any allegations contained in Paragraph 27 indicating that Williamson and Yarnall were at any

time “working at THE WEATHER CHANNEL Defendants” or were “working for THE

WEATHER CHANNEL Defendants” or that THE WEATHER CHANNEL Defendants were

“operating TWC’s mobile broadcasting studio” at any time prior to or at the time of the incident

basis of suit.

        28.      THE WEATHER CHANNEL Defendants are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in Paragraph 28 of

Plaintiff’s Third Amended Complaint. Further, THE WEATHER CHANNEL Defendants deny

any allegations contained in Paragraph 28 indicating that Williamson and Yarnall were engaged

in a joint enterprise with THE WEATHER CHANNEL Defendants, or were being assisted by or

under the direction of THE WEATHER CHANNEL Defendants, or were employees or agents of

THE WEATHER CHANNEL Defendants.

        29.      THE WEATHER CHANNEL Defendants are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in Paragraph 29 of

Plaintiff’s Third Amended Complaint.

        30.      THE WEATHER CHANNEL Defendants are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in Paragraph 30 of

Plaintiff’s Third Amended Complaint.




SECOND AMENDED ANSWER OF DEFENDANTS WEATHER GROUP TELEVISION, LLC dba THE
WEATHER CHANNEL AND WEATHER GROUP, LLC - Page 6
 Case 5:19-cv-00060-C Document 113 Filed 10/16/19            Page 7 of 18 PageID 681



       31.    THE WEATHER CHANNEL Defendants are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in Paragraph 31 of

Plaintiff’s Third Amended Complaint.

       32.    THE WEATHER CHANNEL Defendants are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in Paragraph 32 of

Plaintiff’s Third Amended Complaint.

       33.    THE WEATHER CHANNEL Defendants deny all allegations contained in

Paragraph 33 of Plaintiff’s Third Amended Complaint.

       34.    THE WEATHER CHANNEL Defendants deny all allegations contained in

Paragraph 34 of Plaintiff’s Third Amended Complaint.

       35.    THE WEATHER CHANNEL Defendants deny all allegations contained in

Paragraph 35 of Plaintiff’s Third Amended Complaint.

       36.    THE WEATHER CHANNEL Defendants are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in Paragraph 36 of

Plaintiff’s Third Amended Complaint.

       37.    THE WEATHER CHANNEL Defendants are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in Paragraph 37 of

Plaintiff’s Third Amended Complaint.

       38.    THE WEATHER CHANNEL Defendants deny all allegations contained in

Paragraph 38 of Plaintiff’s Third Amended Complaint.

       39.    THE WEATHER CHANNEL Defendants are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in Paragraph 39 of

Plaintiff’s Third Amended Complaint.



SECOND AMENDED ANSWER OF DEFENDANTS WEATHER GROUP TELEVISION, LLC dba THE
WEATHER CHANNEL AND WEATHER GROUP, LLC - Page 7
 Case 5:19-cv-00060-C Document 113 Filed 10/16/19            Page 8 of 18 PageID 682



       40.    THE WEATHER CHANNEL Defendants are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in Paragraph 40 of

Plaintiff’s Third Amended Complaint.

       41.    THE WEATHER CHANNEL Defendants deny all allegations contained in

Paragraph 41 of Plaintiff’s Third Amended Complaint.

       42.    THE WEATHER CHANNEL Defendants are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in Paragraph 42 of

Plaintiff’s Third Amended Complaint.

       43.    THE WEATHER CHANNEL Defendants are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in Paragraph 43 of

Plaintiff’s Third Amended Complaint.

       44.    THE WEATHER CHANNEL Defendants are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in Paragraph 44 of

Plaintiff’s Third Amended Complaint.

       45.    THE WEATHER CHANNEL Defendants are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in Paragraph 45 of

Plaintiff’s Third Amended Complaint.

       46.    THE WEATHER CHANNEL Defendants are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in Paragraph 46 of

Plaintiff’s Third Amended Complaint.

       47.    THE WEATHER CHANNEL Defendants deny all allegations contained in

Paragraph 47 of Plaintiff’s Third Amended Complaint.




SECOND AMENDED ANSWER OF DEFENDANTS WEATHER GROUP TELEVISION, LLC dba THE
WEATHER CHANNEL AND WEATHER GROUP, LLC - Page 8
  Case 5:19-cv-00060-C Document 113 Filed 10/16/19                  Page 9 of 18 PageID 683



        48.    THE WEATHER CHANNEL Defendants are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in Paragraph 48 of

Plaintiff’s Third Amended Complaint.

        49.    THE WEATHER CHANNEL Defendants are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in Paragraph 49 of

Plaintiff’s Third Amended Complaint.

        50.    THE WEATHER CHANNEL Defendants deny all allegations contained in

Paragraph 50 of Plaintiff’s Third Amended Complaint.

                                            VI.
                                     CAUSES OF ACTION

                                  COUNT ONE:
                        NEGLIGENCE AND GROSS NEGLICENCE

        51.    To the extent a response is required to Paragraph 51 of Plaintiff’s Third Amended

Complaint, THE WEATHER CHANNEL Defendants reallege and incorporate their responses

set forth in the preceding paragraphs by reference as if set forth fully and reiterated here in their

entirety.

        52.    THE WEATHER CHANNEL Defendants deny all allegations contained in

Paragraph 52, including sub-parts a. through g., of Plaintiff’s Third Amended Complaint.

        53.    THE WEATHER CHANNEL Defendants deny all allegations contained in

Paragraph 53 of Plaintiff’s Third Amended Complaint.

                                       COUNT TWO:
                                     WRONGFUL DEATH

        54.    To the extent a response is required to Paragraph 54 of Plaintiff’s Third Amended

Complaint, THE WEATHER CHANNEL Defendants reallege and incorporate their responses




SECOND AMENDED ANSWER OF DEFENDANTS WEATHER GROUP TELEVISION, LLC dba THE
WEATHER CHANNEL AND WEATHER GROUP, LLC - Page 9
 Case 5:19-cv-00060-C Document 113 Filed 10/16/19                  Page 10 of 18 PageID 684



set forth in the preceding paragraphs by reference as if set forth fully and reiterated here in their

entirety.

        55.    THE WEATHER CHANNEL Defendants deny all allegations contained in

Paragraph 55 of Plaintiff’s Third Amended Complaint.

        56.    THE WEATHER CHANNEL Defendants are without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in Paragraph 56 of

Plaintiff’s Third Amended Complaint.

        57.    THE WEATHER CHANNEL Defendants admit that in a legal proceeding styled

In the Matter of the Estate of: CORBIN LEE JAEGER, Deceased, Case No. PB2018-001588 in

the Superior Court of Maricopa County, Arizona, an order dated March 21, 2018 stated that

“Karen Di Piazza is appointed as personal representative without bond and Letters shall be

issued upon the personal representative’s accepting.” THE WEATHER CHANNEL Defendants

are without knowledge or information sufficient to form a belief as to the truth of the remaining

allegations contained in Paragraph 57 of Plaintiff’s Third Amended Complaint.

        58.    THE WEATHER CHANNEL Defendants deny all allegations contained in

Paragraph 58 of Plaintiff’s Third Amended Complaint.

        59.    THE WEATHER CHANNEL Defendants deny all allegations contained in

Paragraph 59 of Plaintiff’s Third Amended Complaint.

        60.    THE WEATHER CHANNEL Defendants deny all allegations contained in

Paragraph 60 of Plaintiff’s Third Amended Complaint.

                                       COUNT THREE:
                                      SURVIVAL ACTION

        61.    To the extent a response is required to Paragraph 61 of Plaintiff’s Third Amended

Complaint, THE WEATHER CHANNEL Defendants reallege and incorporate their responses


SECOND AMENDED ANSWER OF DEFENDANTS WEATHER GROUP TELEVISION, LLC dba THE
WEATHER CHANNEL AND WEATHER GROUP, LLC - Page 10
 Case 5:19-cv-00060-C Document 113 Filed 10/16/19                  Page 11 of 18 PageID 685



set forth in the preceding paragraphs by reference as if set forth fully and reiterated here in their

entirety.

        62.    THE WEATHER CHANNEL Defendants deny all allegations contained in

Paragraph 62 of Plaintiff’s Third Amended Complaint.

        63.    THE WEATHER CHANNEL Defendants admit that in a legal proceeding styled

In the Matter of the Estate of: CORBIN LEE JAEGER, Deceased, Case No. PB2018-001588 in

the Superior Court of Maricopa County, Arizona, an order dated March 21, 2018 stated that

“Karen Di Piazza is appointed as personal representative without bond and Letters shall be

issued upon the personal representative’s accepting.” THE WEATHER CHANNEL Defendants

deny the remaining allegations contained in Paragraph 63 of Plaintiff’s Third Amended

Complaint.

        64.    THE WEATHER CHANNEL Defendants deny all allegations contained in

Paragraph 64 of Plaintiff’s Third Amended Complaint.

        65.    THE WEATHER CHANNEL Defendants deny all allegations contained in

Paragraph 65 of Plaintiff’s Third Amended Complaint.

                              DAMAGES – ALL DEFENDANTS

        66.    THE WEATHER CHANNEL Defendants deny all allegations contained in

Paragraph 66, including sub-parts a. through j., of Plaintiff’s Third Amended Complaint.

        67.    THE WEATHER CHANNEL Defendants deny all allegations contained in

Paragraph 67 of Plaintiff’s Third Amended Complaint.

                                 CONDITIONS PRECEDENT

        68.    THE WEATHER CHANNEL Defendants deny the allegations contained in

Paragraph 68 of Plaintiff’s Third Amended Complaint, and allege that a condition precedent has



SECOND AMENDED ANSWER OF DEFENDANTS WEATHER GROUP TELEVISION, LLC dba THE
WEATHER CHANNEL AND WEATHER GROUP, LLC - Page 11
 Case 5:19-cv-00060-C Document 113 Filed 10/16/19                 Page 12 of 18 PageID 686



not occurred, to wit: Plaintiff has not joined a necessary and indispensable party to this action,

Lawrence Edward Jaeger.          THE WEATHER CHANNEL Defendants incorporate to this

paragraph the allegations set forth hereinafter at Paragraph 87 the same as if set forth fully and

reiterated here in their entirety.

                                      DEMAND FOR JURY

        69.     THE WEATHER CHANNEL Defendants demand a trial by jury.

                                            PRAYER

        THE WEATHER CHANNEL Defendants are not required to admit or deny the

allegations contained in this section of Plaintiff’s Third Amended Complaint because it is an

affirmative request for relief from this Court. To the extent that any response is required, THE

WEATHER CHANNEL Defendants deny the allegations contained in this section.                    THE

WEATHER CHANNEL Defendants pray that the Plaintiff’s Third Amended Complaint be

dismissed in its entirety, that Plaintiff be denied all relief, that THE WEATHER CHANNEL

Defendants be awarded their costs, and for such other relief to which they may be entitled.

                                      AFFIRMATIVE DEFENSES

        70.     THE WEATHER CHANNEL Defendants affirmatively plead and assert that no

conduct of THE WEATHER CHANNEL Defendants proximately caused Plaintiff’s alleged injuries

and damages, if any.

        71.     THE WEATHER CHANNEL Defendants affirmatively plead and assert that, at the

time and on the occasion in question, Corbin Lee Jaeger (“Jaeger”) was negligent and Jaeger’s

negligence was the proximate cause, alternatively a contributing proximate cause, of the occurrence

made the basis of this lawsuit. Plaintiff may not recover any damages if Jaeger’s percentage of

responsibility is greater than 50%. TEX. CIV. PRAC. & REM. CODE ANN. § 33.001.



SECOND AMENDED ANSWER OF DEFENDANTS WEATHER GROUP TELEVISION, LLC dba THE
WEATHER CHANNEL AND WEATHER GROUP, LLC - Page 12
 Case 5:19-cv-00060-C Document 113 Filed 10/16/19                    Page 13 of 18 PageID 687



        72.     THE WEATHER CHANNEL Defendants affirmatively plead and assert that the

acts or omissions of one or more persons or entities other than THE WEATHER CHANNEL

Defendants, whether a party to this action or not and over whom THE WEATHER CHANNEL

Defendants had no control or right of control, were the proximate cause or a contributing proximate

cause of the occurrence in question and Plaintiff’s alleged injuries and damages, if any.

        73.     THE WEATHER CHANNEL Defendants affirmatively plead and assert that they

are entitled to have the jury determine the percentage of responsibility of each defendant, each

settling person, and each responsible third party pursuant to TEX. CIV. PRAC. & REM. CODE ANN. §

33.003 and to have THE WEATHER CHANNEL Defendants’ liability, if any, reduced

accordingly. THE WEATHER CHANNEL Defendants specifically reserve their right, pursuant to

TEX. CIV. PRAC. & REM. CODE ANN. § 33.004, to designate any responsible third parties that may be

identified during the course of this litigation.

        74.     THE WEATHER CHANNEL Defendants affirmatively plead and assert that,

pursuant to TEX. CIV. PRAC. & REM. CODE ANN. § 33.012, they are entitled to full credit and offset

for the sum of the dollar amounts of any settlement(s) made by Plaintiff with any other defendant,

settling person, or responsible third party (as those terms are defined in the Texas Civil Practice &

Remedies Code).

        75.     THE WEATHER CHANNEL Defendants affirmatively assert and plead that in the

unlikely event the jury finds them liable to Plaintiff, then these defendants reserve any and all rights

they have for contribution against other persons or entities, both parties and non-parties, and reserve

their rights under the common law and the Texas Civil Practice & Remedies Code including, but

not limited to, their rights pursuant to TEX. CIV. PRAC. & REM. CODE ANN. §§ 32.002 and 33.015.




SECOND AMENDED ANSWER OF DEFENDANTS WEATHER GROUP TELEVISION, LLC dba THE
WEATHER CHANNEL AND WEATHER GROUP, LLC - Page 13
 Case 5:19-cv-00060-C Document 113 Filed 10/16/19                    Page 14 of 18 PageID 688



       76.     THE WEATHER CHANNEL Defendants affirmatively plead and assert that they

are entitled to all of the protections afforded them under Chapter 41 of the TEXAS CIVIL PRACTICE &

REMEDIES CODE.

       77.     THE WEATHER CHANNEL Defendants affirmatively plead and assert that if

Plaintiff seeks recovery for loss of earnings, loss of earning capacity, or any loss of a pecuniary

value, evidence to prove such loss, if any, must be presented in the form of a net loss after reduction

for income tax payments or unpaid tax liability pursuant to any federal income tax law. TEX. CIV.

PRAC. & REM. CODE ANN. § 18.091 (a) and (b).

       78.     THE WEATHER CHANNEL Defendants affirmatively plead and assert that

Plaintiff must prove by clear and convincing evidence the elements of exemplary damages and the

burden of proof may not be shifted to these Defendants or satisfied by evidence, if any, of ordinary

negligence, bad faith, or a deceptive trade practice; and any jury verdict for exemplary damages

must be unanimous. The Court should apply all provisions of TEX. CIV. PRAC. & REM. CODE ANN.

§ 41.003, § 41.004, and § 41.006 in any trial of a claim for exemplary damages.

       79.     THE WEATHER CHANNEL Defendants affirmatively plead and assert that

prejudgment interest may not be assessed or recovered on any award of exemplary damages, if any,

in this cause. TEX. CIV. PRAC. & REM. CODE ANN. § 41.007.

       80.     THE WEATHER CHANNEL Defendants affirmatively plead and assert the

limitations or “caps” on any exemplary damages sought by Plaintiff. Specifically, Plaintiff’s claim

for exemplary damages is limited by TEX. CIV. PRAC. & REM. CODE ANN. § 41.008(b).

       81.     THE WEATHER CHANNEL Defendants affirmatively plead and assert that in a

trial to a jury, the Court shall instruct the jury with regard to the evidence to be considered in




SECOND AMENDED ANSWER OF DEFENDANTS WEATHER GROUP TELEVISION, LLC dba THE
WEATHER CHANNEL AND WEATHER GROUP, LLC - Page 14
 Case 5:19-cv-00060-C Document 113 Filed 10/16/19                  Page 15 of 18 PageID 689



determining the amount of exemplary damages as provided by TEX. CIV. PRAC. & REM. CODE ANN.

§ 41.011.

        82.     THE WEATHER CHANNEL Defendants affirmatively plead and assert that no

grounds exist for holding them liable to Plaintiff for exemplary damages based on any alleged act or

omission, if any, on the part of any alleged agent or employee of THE WEATHER CHANNEL

Defendants.

        83.     THE WEATHER CHANNEL Defendants affirmatively plead and assert that

Plaintiff may not obtain an award of exemplary damages against either of the THE WEATHER

CHANNEL Defendants because of the criminal act of another. TEX. CIV. PRAC. & REM. CODE

ANN. § 41.005. Alternatively, in the unlikely event that it is determined that a criminal act was

committed by an employee of either of THE WEATHER CHANNEL Defendants, then THE

WEATHER CHANNEL Defendants affirmatively invoke TEX. CIV. PRAC. & REM. CODE ANN. §

41.005(c).

        84.     THE WEATHER CHANNEL Defendants affirmatively plead and assert that, in the

event that not all potential wrongful death and survival action claimants with respect to Jaeger have

been made a party to this action, then this action must be abated until all such potential claimants

have been joined to this action as parties.

        85.     THE WEATHER CHANNEL Defendants affirmatively plead and assert that, in the

event that not all potential wrongful death and survival action claimants with respect to Jaeger have

been made a party to this action, then the Court should order that all such claimants who have not

been made a party to this action including, but not limited to, Lawrence Edward Jaeger, be made

parties to this action in accordance with FED. R. CIV. P. 19. And, if any such claimants including,

but not limited to, Lawrence Edward Jaeger, cannot be joined to this action as a party, then, in



SECOND AMENDED ANSWER OF DEFENDANTS WEATHER GROUP TELEVISION, LLC dba THE
WEATHER CHANNEL AND WEATHER GROUP, LLC - Page 15
 Case 5:19-cv-00060-C Document 113 Filed 10/16/19                  Page 16 of 18 PageID 690



equity and good conscience, this action should not proceed among the existing parties and should be

dismissed in accordance with FED. R. CIV. P. 19(b) and 12(b)(7).

       86.     THE WEATHER CHANNEL Defendants affirmatively plead and assert that the

Court should order Plaintiff to comply with FED. R. CIV. P. 19(c) and plead her reasons for not

joining as a party to this action any potential wrongful death or survival action claimants with

respect to Jaeger who have not been made a party to this action, including, but not limited to,

Lawrence Edward Jaeger.

       87.     THE WEATHER CHANNEL Defendants affirmatively plead and assert that

Plaintiff is not prosecuting claims in this action “on behalf of and for the benefit of all parties

entitled” to bring causes of action for the death of Corbin Lee Jaeger, and that Plaintiff is not

prosecuting any claim on behalf of and for the benefit of Lawrence Edward Jaeger who, Plaintiff

has alleged in a legal proceeding styled In the Matter of the Estate of: CORBIN LEE JAEGER,

Deceased, Case No. PB2018-001588 in the Superior Court of Maricopa County, Arizona, is the

father of Corbin Lee Jaeger and survives him.         THE WEATHER CHANNEL Defendants

affirmatively plead and assert that Lawrence Edward Jaeger is a necessary and indispensable party,

and any judgment rendered in this action that does not include disposition of the potential wrongful

death claim of Lawrence Edward Jaeger shall be void as a matter of Texas law. Further, the failure

of Plaintiffs to join Lawrence Edward Jaeger as a party subjects THE WEATHER CHANNEL

Defendants to double, multiple, or otherwise inconsistent obligations because of the interest of

Lawrence Edward Jaeger.

       88.     THE WEATHER CHANNEL Defendants affirmatively plead and assert that the

Texas Constitution bars the parent(s) of a deceased child from making any recovery for punitive or

exemplary damages. TEX. CONST. ART. XVI, § 26.



SECOND AMENDED ANSWER OF DEFENDANTS WEATHER GROUP TELEVISION, LLC dba THE
WEATHER CHANNEL AND WEATHER GROUP, LLC - Page 16
 Case 5:19-cv-00060-C Document 113 Filed 10/16/19                    Page 17 of 18 PageID 691



       89.     THE WEATHER CHANNEL Defendants affirmatively plead and assert the paid or

incurred limitation on recovery of medical or healthcare expenses that is imposed by TEX. CIV.

PRAC & REM. CODE ANN. § 41.0105.

       WHEREFORE, PREMISES CONSIDERED, Defendants WEATHER GROUP

TELEVISION, LLC dba THE WEATHER CHANNEL and WEATHER GROUP, LLC

respectfully pray that upon final hearing hereof, Plaintiff take nothing by reason of this action, that

THE WEATHER CHANNEL Defendants be awarded their costs, and for such other relief to which

THE WEATHER CHANNEL Defendants may be justly entitled.

                                       Respectfully submitted,



                                       /s/ Douglas D. Fletcher
                                       DOUGLAS D. FLETCHER
                                       Attorney in Charge
                                       State Bar No.: 07139500
                                       Email: doug.fletcher@fletcherfarley.com
                                       RICHARD G. MILLER
                                       State Bar No. 14107500
                                       Email: richard.miller@fletcherfarley.com
                                       DAVID C. COLLEY
                                       State Bar No. 04583600
                                       Email: david.colley@fletcherfarley.com

                                       FLETCHER, FARLEY, SHIPMAN
                                       & SALINAS, L.L.P

                                       9201 N. Central Expressway, Suite 600
                                       Dallas, Texas 75231
                                       Telephone: 214/987-9600
                                       Facsimile: 214/987-9866 FAX

                                       ATTORNEYS FOR DEFENDANTS WEATHER
                                       GROUP TELEVISION, LLC dba THE WEATHER
                                       CHANNEL AND WEATHER GROUP, LLC




SECOND AMENDED ANSWER OF DEFENDANTS WEATHER GROUP TELEVISION, LLC dba THE
WEATHER CHANNEL AND WEATHER GROUP, LLC - Page 17
 Case 5:19-cv-00060-C Document 113 Filed 10/16/19                       Page 18 of 18 PageID 692



                                   CERTIFICATE OF SERVICE

        I hereby certify that the foregoing instrument was electronically filed via the Court’s CM/ECF
system and a true and correct copy of same thereby was delivered to all counsel of record in accordance with
the Federal Rules of Civil Procedure on the 16th day of October 2019.




                                                          /s/ Douglas D. Fletcher
                                                          DOUGLAS D. FLETCHER




SECOND AMENDED ANSWER OF DEFENDANTS WEATHER GROUP TELEVISION, LLC dba THE
WEATHER CHANNEL AND WEATHER GROUP, LLC - Page 18
